Name: Commission Regulation (EEC) No 3331/87 of 5 November 1987 amending for the 18th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural structures and production
 Date Published: nan

 No L 316/ 18 Official Journal of the European Communities 6. 11 . 87 COMMISSION REGULATION (EEC) No 3331/87 of 5 November 1987 amending for the 18th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regu ­ lation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EEC) No 804/68 , a different time limit should be speci ­ fied in the case of the fourth twelve-month period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 5c (7) thereof, Whereas Commission Regulation (EEC) No 1371 /84 (3), as last amended by Regulation (EEC) No 2404/87 (4), lays down the detailed rules for the application of the addi ­ tional levy referred to in Article 5c of Regulation (EEC) No 804/68 : Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows : 1 . The following paragraph is added to Article 1 : 'For the period 1 April 1987 to 31 March 1988, the Community reserve referred to in Article 5c (4) of Regulation (EEC) No 804/68 shall be distributed as follows : 50 000 tonnes 303 000 tonnes 25 000 tonnes 65 000 tonnes'.  Spain :  Ireland :  Luxembourg :  United Kingdom (for the region of Northern Ireland) : Whereas the Community reserve referred to in Article 5c (4) of Regulation (EEC) No 804/68 was fixed at 443 000 tonnes for the period from 1 April 1987 to 31 March 1988 by Council Regulation (EEC) No 1 896/87 (^ ; whereas that reserve should be apportioned in respect of the period in question ; whereas, in the light of the objec ­ tives set for the allocation of the quantities concerned and the characteristics of Spain 's milk production , 50 000 tonnes should be allocated to Spain ; whereas, in the light of the situation in the other Member States the quantities allocated from the Community reserve in respect of the fourth period should be the same as for the preceding periods ; 2. The following Article 5a is inserted : 'Article &gt;a Temporary transfers of the part of the individual reference quantity as referred to in Article 5c (la) of Regulation (EEC) No 804/68 shall take place and be recorded within a period which shall be set by the Member State concerned but which shall in no case expire after 31 July of each twelve-month period of the additional-levy arrangements . However, in the case of the fourth twelve-month period of those arrange ­ ments, temporary transfers shall take place and be recorded not later than 31 December 1987.' Whereas, pursuant to Article 5c ( la) of Regulation (EEC) No 804/68 , Member States may authorize the temporary transfer, at the beginning of each twelve-month period of the additional-levy arrangements and for the whole of that period, of that part of the individual reference quantity which is not intended for use by the producer who holds it ; whereas the meaning of 'beginning of each twelve ­ month period' should be specified and, in the light of the date of entry into force of Article 5c ( la) of Regulation (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 285, 8 . 10 . 1987, p. 1 . 3 OJ No L 132, 18 . 5 . 1984, p. 11 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 219 , 8 . 8 . 1987, p . 11 . 0 OJ No L 182, 3 . 7 . 1987, p . 34 . 6 . 11 . 87 No L 316/ 19Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1987 . For the Commission Frans ANDRIESSEN Vice-President